Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 12/16/2021. In virtue of this communication, claims 1-20 are currently pending in this Office Action. 
	
Response to Arguments
2.	Applicant presented the argument for the claim limitations “selecting the at least one time-frequency resource block from the plurality of time-frequency resource blocks based on a previous corresponding statistical success rate of transmission” on pages 7-8 in Remarks. As previously cited, “success rate of transmission” could still be rendered obvious by the uplink transmission success rate in fig. 14 & 0 of Liu. Then, what “a previous corresponding statistical success rate of transmission” could have covered because success rate is always based on the previous or history of transmission success. To advance the prosecution, the newly cited Wan teaches using Block success rate BSR statistically into block error rate or throughput explained in par. 0037-0043.

2.1.	On pages 8-9 in Remarks, applicant presented the argument for the claim limitations “each of the plurality of time-frequency resource blocks is corresponding to one piece of configuration information, and the configuration information comprises at least identification information of the corresponding time-frequency resource block used to transmit uplink data”.  Indeed, claim does not specifically what the identification information corresponding to the time-frequency resource block. In par. 0128-0129 of PUG PUB of this instant application, the identification information in the configuration Novak teaches assigning resource blocks (time-frequency resource block depicted in fig. 2) in bitmap (fig. 2-13) using a partition-to-permutation index mapping described in Table 1 in par. 0151, and start of a frame bit in par. 0337.

2.2.	On page 10 in Remarks, applicant presented the argument for amended claim 12. It’s to note that claim does not specifically define what are involved in the power control parameter such as a format or a specific protocol’s involvement or a power headroom report or TPC or a specific bit or a power control formula level. Accordingly, the amended claim is considered obvious by the rationales explained in the claim rejection section set forth below.
	For the above reasons, applicant’s arguments are not persuasive and the amended claim limitations are considered obvious since the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching or suggestion to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Novak et al. Pub. No.: US 2010/0220683 A1 in view of Liu et al. Pub. No.: US 2017/0034845 A1 and Wan et al. Pub. No.: US 2007/0298822 A1.

Claim 1
Novak discloses a data transmission method (fig. 2-9 & 11-13 for transmitting basic channel unit allocation block from BS to UEs), wherein the method comprises:
obtaining, by a terminal (UE 16 in fig. 1), a time-frequency resource (BAB in fig. 2) used to transmit uplink data (19-1 in fig. 19), wherein the time-frequency resource is at least one time-frequency resource block selected from a plurality of time-frequency resource blocks (BAB in fig. 2 and par. 0074 and see RAB in fig. 4-9), each of the plurality 
transmitting, by the terminal, the uplink data on the at least one selected time- frequency resource block based on configuration information of the at least one selected time- frequency resource block (MS sends 1st + 2nd packet in fig. 11, and see par. 0297).
	Although Novak does not disclose: “selecting the at least one time-frequency resource block from the plurality of time- frequency resource blocks based on a previous corresponding statistical success rate of transmission”, the amended claim limitations are considered obvious by the following rationales.
	Firstly, to consider the obviousness of the claim limitation “selecting the at least one time-frequency resource block from the plurality of time- frequency resource blocks based on a previous corresponding statistical success rate of transmission”, initially, the amended claim limitations would be addressed in two parts “selecting the at least one time-frequency resource block from the plurality of time- frequency resource blocks based on a previous corresponding statistical success rate of transmission”; and “a previous corresponding statistical success rate of transmission”. To address the obviousness of the claim limitation “selecting the at least one time-frequency resource block from the plurality of time- frequency resource blocks based on a success rate of transmission”, Novak explains that resource assignment could be based on power contribution (par. 0074-0076) and interference diversity (par. 0083-0084). In particular, Liu teaches recording the transmission success rate in fig. 4 and selecting transmission power based on uplink transmission success rate (fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify resource allocation of Novak by providing grant-free multiple access systems as taught in Liu. Such a modification would have included grant-free multiple access systems to utilize resources for link adaptation in a contention access region so that delay in scheduling for transmission could be minimized and the amount of resource overloading would be decreased as suggested in par. 0003-0004 of Liu.
	Secondly, to address the obviousness of the amended feature “a previous corresponding statistical success rate of transmission”, it’s to note that to calculate the rate, the data or the stats are based on previously collected. It means that at the time of obtaining a success rate of transmission, it is a statistic based on the previous calculation or transmissions. See fig. 4 in Liu for updating traffic statistics and tracking transmission success rate in fig. 10. So, the combined teaching from Novak and Liu would be expected by one of ordinary skill in the art to perform equally well to the amended feature “a previous corresponding statistical success rate of transmission” unless claim further recites the what are involved in calculating “a previous corresponding statistical success rate of transmission”. However, to advance the prosecution, further evidence is provided herein. In particular, Wan teaches resource allocation to a communication link or a channel based on a resource allocation parameter such as power or coding rate (par. Novak in view of Liu and Wan.
	For the above reasons, claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2143, KSR Exemplary Rationale F.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify resource allocation of Novak in view of Liu by providing block success rate in resource allocation as taught in Wan to obtain the claimed invention as specified in the claim. Such a modification would have included a resource allocation mechanism to handle resources in wireless telecommunication networks so that the higher transmission efficiency could be reached as suggested in par. 0005-0006 of Wan.

Claim 2
Novak, in view of Liu and Wan, discloses the data transmission method according to claim 1, wherein the identification information is a start position or an index number of the corresponding time-frequency resource block (Novak, see resource block and 

Claim 3
Novak, in view of Liu and Wan, discloses the data transmission method according to claim 1, wherein each of the plurality of time-frequency resource blocks occupies a same bandwidth, or at least two of the plurality of time-frequency resource blocks occupy different bandwidths (Novak, BAB1-2 in sub-zones A-E in fig. 2 could be same bandwidth or different bandwidths as explained in par. 0091 and bandwidth as to partition size explained in par. 0249; Wan, resource allocation for bandwidth in par. 0067-0068 & 0073; therefore, the combined prior art would have rendered the claim obvious).

Claim 4
Novak, in view of Liu and Wan, discloses the data transmission method according to claim 1, wherein each of the plurality of time-frequency resource blocks occupies a same quantity of symbols in time domain, or at least two time-frequency resource blocks occupy different quantities of symbols in time domain (Novak, see time-frequency resource blocks in fig. 2; par. 0075, a first subzone has 4 OFDM symbols in which each BAB has 2 BCS, in a second subzone with 4 OFDM symbols, other BABs may have 4 BCUs or 8 BCUs, and a third subzone may have 6 OFDM symbols; accordingly, the combined prior art reads on the claim).


Claim 5
Novak, in view of Liu and Wan, discloses the data transmission method according to claim 1, wherein that the terminal selects the at least one time-frequency resource block from the plurality of time-frequency resource blocks (Novak, based on the assignment depicted in fig. 4-7, UE would have transmitting the uplink data as shown in fig. 11) comprises: 
randomly selecting, by the terminal, the at least one time-frequency resource block from the plurality of time-frequency resource blocks (Novak, scheduling users in subzones based on random selection of the users to available resources in par. 0077); 
selecting, by the terminal, the at least one time-frequency resource block from the plurality of time-frequency resource blocks based on a measurement result of channel quality (Novak, CQI in par. 0441); or 
selecting, by the terminal, the at least one time-frequency resource block from the plurality of time-frequency resource blocks based on a power requirement (Novak, uplink transmission performed by UE would be based on a power requirement distributed in fig. 19; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the teaching from the combined prior art mentioned above).

Claim 6-10
	Claims 6-10 are device claims corresponding to method claims 1-5. All of the limitations in claims 6-10 are found reciting the structures for respective scopes of the claim limitations in claims 1-5. Accordingly, claims 6-10 are considered obvious by the same rationales applied in the rejection of claims 1-5 respectively set forth above. Novak discloses a terminal (UE 16 in fig. 1, 4-8 & 11), comprising: a processor (control system 32 in fig. 15), and a transceiver (receive circuitry 38 & transmit circuitry 36 in fig. 15).

Claim 11
Novak, in view of Liu and Wan, discloses the terminal according to claim 6, wherein when transmitting the uplink data by using the at least one selected time-frequency resource block (Novak, par. 0153, selecting time-frequency resource for uplink transmission in par. 0153), the transceiver notifies a network device of the identification information of the at least one selected time-frequency resource block (Novak, request for transmitting generated packet in fig. 11 and scheduling separately in fig. 12; accordingl, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale G).

Claim 12
Novak, in view of Liu and Wan, discloses the terminal according to claim 6, wherein each configuration information further comprises a power control parameter for a corresponding one of the plurality of time-frequency resource blocks (Novak, par. 0073 & 0076, and see 19-3 in fig. 19; power for transmission and re-transmission in par. 0115 & 0294; Wan, resource allocation parameter in par. 0067 includes transmit power in par. 0070 & 0081; uplink transmission with MCS index in step 514 of fig. 7), and wherein the power control parameter indicates a power level used to transmit uplink data (Wan, adjusting power in par. 0092 in view of resource allocation of par. 0067 including transmit Wan, MCS index or power setting in par. 0073 and fig. 7; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale F).

Claim 13
Novak, in view of Liu and Wan, discloses the terminal according to claim 6, wherein each configuration information further comprises a transmission time interval bundling size (TTI bundling size) indication or a repetition size indication for a corresponding one of a plurality of time-frequency resource blocks (Novak, fig. 11-12 for allocation every 4th frame and HARQ indicator in par. 0312; Liu, TTI in par. 0027; Wan, TTI in par. 0081, 0123-0124; given the teaching from the combined prior art, the claim would have been obvious to one of ordinary skill in the art).

Claim 14-20
	Claims 14-20 are a chip/an apparatus claims corresponding to the device claims 6-12. All of the limitations in claims 14-20 are found reciting the respective structures of the same scopes of the limitations of claims 6-12. Accordingly, claims 14-20 could be considered obvious by the same rationales applied in the rejection of claims 6-12, respectively set forth above. Additionally, Novak discloses a chip (16 in fig. 21), comprising at least one processor (control system 32 in fig. 15), an interface (Interface Circuitry 42 in fig. 15), and a transceiver (receive circuitry 38 & transmit circuitry 36 in fig. 15).

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643